     Case 1:21-cv-00055-NONE-JLT Document 6 Filed 03/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THE UNITED STATES OF AMERICA,                     Case No. 1:21-cv-00055

12                           Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                        REQUEST FOR ADDITIONAL TIME TO
13    v.                                                FILE A RESPONSIVE PLEADING;
                                                        CONTINUING MANDATORY
14    DR. CHIBUIKE ANUCHA, MD, PC,                      SCHEDULING CONFERENCE

15                           Defendant.                 (Doc. 5)

16

17            Good cause appearing, the court grants Defendant Dr. Chibuike Anucha, MD, PC’s request
18   for an extension of time to file his responsive pleadings to Plaintiff’s Complaint and move the
19   currently scheduled Mandatory Settlement Conference. Defendant Anucha will have additional
20   time to file his responsive pleading, up to and including April 15, 2021. The Mandatory
21   Scheduling Conference shall be moved to May 14, 2021 at 8:30 a.m.
22

23   IT IS SO ORDERED.

24         Dated:   March 17, 2021                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
